DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Argentina on 5/31/2019. It is noted, however, that applicant has not filed a certified copy of the P20190101448 application as required by 37 CFR 1.55.
Claim Objections
Claims 1-6 are objected to because of the following informalities:  
In claim 1 please define the acronym CCD
In claim 1 ‘Vga’ should be represented as “(Vga)”
 Claims 2-6 are dependent claims.  The claims should start “The device” rather than ‘a device’ per antecedent basis requirements.
In claims 2-6 when stating the dependency of the claim, currently the format used states (by way of example) ‘as claimed in 1’.  Please format this to clearly establish that a previous claim is being referenced.  The following are examples: “an in claim 1”, “as claimed in claim 1”, “of claim 1”
In claim 5 please define the acronym ‘CAN’
Please see MPEP 2111.03 regarding transitional phrases to clearly establish the preamble and body of the claims, specifically claim 1.  Please see MPEP 2111.02 for concerns regarding the content of a preamble versus the body of a claim.
In claim 5; ‘prior step to receiving the information’ should read for example “prior to the step of receiving information”.  The current wording is incorrect, please be aware of creating antecedent issues in the correction.
In claim 6 line 4 ‘It’ should be “it”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sprinklers" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the carrier boom" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the sprayer" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the cabin" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the information" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the equipment" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the control console" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the order" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the tip holder" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the signal" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the internal console" in line 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the work order" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the cabinets" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the LEDs" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the process" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the monitor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the valve-carrying cabinets" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the operating status" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the different devices" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the viewing angle" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "and amongst itself" in line 12.  This limitation is not clear as to what is meant, or what scope is meant to be defined by this language in the claims.  The Examiner cannot from the language or context thereof determine the nature of this limitation and as such it is considered indefinite as to what this limitation is meant to provide to the scope of the claimed invention.  Please correct this issue to clearly state the intention of the claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Redden (US Pub 20180330166) in view of Flajolet (US Pub 20200073389), Serrat (US Pub 20200045953), Machata (US Pub 20210029892) and Copeland (US Pub 20190327919).
Re claim 1, Redden discloses a device to detect and exercise control over weeds (Paragraphs 4-5, 22-23, 30, 32, 89-91, 122-125) applied in agricultural machinery designed to distinguish plants (Paragraphs 4-5, 22-23, 30, 32, 89-91, 122-125) from agricultural soil (soil background) (Paragraphs 4-5, 22-23, 30, 32, 89-91, 122-125); 
of the type that a camera (Figures 1 and 9; Paragraphs 4-5, 21-30, 32, 54-56, 89-91, 122-125) uses to proceed with the capture of images (Figures 1 and 9; Paragraphs 4-5, 21-30, 32, 54-56, 89-91, 122-125) and process them (Figures 1 and 9; Paragraphs 4-5, 21-30, 32, 34, 54-56, 89-91, 122-125) in order to perform the detection of weeds (Figures 1 and 9; Paragraphs 4-5, 21-30, 32, 54-56, 89-91, 122-125), and from it, with the information obtained (Figures 1 and 9; Paragraphs 4-5, 21-30, 32, 54-56, 89-91, 122-125), to drive the operation of corresponding sprinklers arranged in the sprayer (Figures 1 and 9; Paragraphs 4-5, 21-30, 32, 54-56, 89-91, 122-125), through which it is possible to apply herbicidal products (Figures 1 and 9; Paragraphs 4-5, 21-30, 32, 54-56, 89-91, 122-125), or exercise a control over them that can be mechanical or chemical (Figures 1 and 9; Paragraphs 4-5, 21-30, 32, 54-56, 89-91, 122-125), 
characterized in that it comprises a digital camera Vga (1) (Figure 1 element 120; Paragraphs 21, 25, 26, 34), associated with a CCD integrated circuit (Figure 1 element 120; Paragraphs 21, 25, 26, 34), from which information is sent to a processor (2) (Figure 1 ; Paragraphs 21-30, 130), which evaluates the images supplied by the digital camera (Figure 3, Paragraphs 4, 7, 25-28, 49, 54-55, 58-60, 62, 67, 89-91) through an algorithm that through decision making rules defined with artificial intelligence tools (Figure 3, Paragraphs 4, 7, 25-28, 49, 54-55, 58-60, 62, 67, 89-91) train the equipment in the differentiation of plant material from other objects (Figure 3, Paragraphs 4, 7, 25-28, 49, 54-55, 58-60, 62, 67, 89-91) and amongst itself (Figure 3, Paragraphs 4, 7, 25-28, 49, 54-55, 58-60, 62, 67, 89-91), and 
it activates an electronic controller (Paragraphs 8-9, 22-24, 27-30, 122-123) that acts as a link between the control console (Paragraphs 8-9, 22-24, 27-30, 122-123), transmitting the order which commands the operation of a respective sprayer tip (Paragraphs 8-9, 22-24, 27-30, 122-123); 
the device includes corresponding connectors (Paragraphs 8-9, 22-24, 27-30, 122-123), through which information and data transmission are channeled (Paragraphs 8-9, 22-24, 27-30, 122-123); including a protocol translator media (Paragraphs 8-9, 22-24, 27-30, 122-123), responsible for coding the signal that comes from the boom (Paragraphs 8-9, 22-24, 27-30, 122-123) to a language suitable for the console (Paragraphs 8-9, 22-24, 27-30, 122-123), through which the operation of each device is shown allowing parameters to be modified (Paragraphs 8-9, 22-24, 27-30, 122-123); however Redden fails to explicitly disclose (1) wherein the digital camera is a high resolution camera; (2) wherein control of the sprayer comprises to drive an actuator that controls the operation of corresponding media valves that command the work of the sprinklers arranged in the carrier boom of the sprayer; (3) wherein the control console which is housed inside the cabin, transmits order to open the tip holders of the boom; and wherein the console is an internal console; and (4) wherein the connectors are watertight and further wherein the control consoles transmits to order each solenoid valve to open when operating a sprayer.
	Regarding item (1) above, this design is however disclosed by Flajolet.  Flajolet discloses wherein the digital camera is a high resolution camera (Paragraphs 34-35).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Redden in order to incorporate the camera design as shown in Flajolet as the Redden disclosure is not specific in the camera details but it would be obvious in order to provide a better image quality for the analysis and machine learning aspects of the design so as to improve efficiency and reduce errors in the detection processing while further allowing for better integration with the CCD standards for expected performance in that interconnection as well.
	Regarding item (2) above, this design is however disclosed by Serrat.  Serrat discloses wherein control of the sprayer (Figures 1 and 6; Paragraphs 9, 14, 63-64, 68-69, 76-78) comprises to drive an actuator (Figures 1 and 6; Paragraphs 9, 14, 63-64, 68-69, 76-78) that controls the operation of corresponding media valves (Figures 1 and 6; Paragraphs 9, 14, 63-64, 68-69, 76-78) that command the work of the sprinklers (Figures 1 and 6; Paragraphs 9, 14, 63-64, 68-69, 76-78) arranged in the carrier boom of the sprayer (Figures 1 and 6; Paragraphs 9, 14, 63-64, 68-69, 76-78).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Redden in order to incorporate the sprayer implementation as shown in Serrat as the incorporate of the boon to hold the sprayers and the actuator to perform the control of the sprayer as well known and provide functional expectations and design achievements allowing for a controlled area of dispersion for the sprayer as well as a functional expectation in the ability to turn the sprayer on and off thereby reducing waste and improving the efficiency of the treatment process.
	Regarding item (3) above, this design is however disclosed by Machata.  Machata discloses wherein the control console which is housed inside the cabin (Figure 4, Paragraphs 24-25; Figure 11, Paragraphs 31-34), transmits order to open the tip holders of the boom (Figure 4, Paragraphs 24-25; Figure 11, Paragraphs 31-34); and wherein the console is an internal console (Figure 4, Paragraphs 24-25; Figure 11, Paragraphs 31-34).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Redden in order to incorporate the control housing as shown in Machata in order to gain the benefit of a control element available to the user to allow for the dynamic consideration and adjustment of the process to best meet the needs of the environment at a given time and given circumstance.
	Regarding item (4) above, this design is however disclosed by Copeland.  Copeland discloses wherein the connectors are watertight (Paragraphs 5-8, 22-25, 33-37) and further wherein the control consoles (Paragraphs 5-8, 22-25, 33-37) transmits to order each solenoid valve (Paragraphs 5-8, 22-25, 33-37) to open when operating a sprayer (Paragraphs 5-8, 22-25, 33-37).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Redden in order to incorporate the designs as shown in Copeland as the use of solenoids provides a functional expectation and performance for the control of the flow of liquid to the sprayer mechanisms, while the water proof considerations allow for the protection of physical elements in the design to ensure that the expected level of performance can be met in any weather condition as well as be safe from interference from the liquids applied by the design.


























Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Redden, Flajolet, Serrat, Machata and Copeland as applied to claim 1 above, and further in view of Hsieh (US Pub 20120106097).
Re claim 2, the combined disclosure of Redden, Flajolet, Serrat, Machata and Copeland as a whole discloses a device to detect and exercise control over weeds applied in agricultural machinery, as claimed in 1, Redden has shown the design to communicate via a processor communication with the camera (Figures 1 and 9; Paragraphs 4-5, 21-30, 32, 34, 54-56, 89-91, 122-125) and each valve (Paragraphs 8-9, 22-24, 27-30, 122-123); but fails to explicitly disclose the design characterized in that a 12v power supply is transformed by the CCD to 5v that are necessary to send the work order to the processor.
This design is however disclosed by Hsieh.  Hsieh discloses the design characterized in that a 12v power supply (Paragraphs 4, 8, 14) is transformed by the CCD (Paragraphs 4, 8, 14) to 5v (Paragraphs 4, 8, 14) that are necessary to send the work order to the processor (Paragraphs 4, 8, 14).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Redden in order to incorporate the power design as shown in Hsieh in order to incorporate well known component requirements to meet the designed functionality while working within designed power limits or usage efficiency requirements.

Allowable Subject Matter
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claim 3 the prior art fails to disclose the specific design and component relationship.  Re claim 4 the prior art fails to disclose the specific component relationship and functionality.  Re claim 5 the prior art fails to disclose the specific signal processing and communication functions.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Mon-Fri 5:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 5712723042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631